DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed December 10, 2021.  Claims 1, 3, 4, and 22 have been amended.  Claims 2 and 21 have been cancelled. Claims 26-29 are newly added.  Claims 1, 3, 4, 6, and 22-29 are currently pending and are allowable.

This application claims benefit of priority to U.S. Provisional Patent Application No. 62/469879, filed March 10, 2017.



Withdrawal of Rejections:


	The rejection of claims 1-4, 6, and 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.
	The rejection of claims 1-4, 6, and 21-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, is withdrawn.




	Reasons for Allowance	

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Araki et al. and Psahoulia et al.
Araki et al. teach evaluating cancer cells from an individual cancer patient to determine if the cancer cells are sensitive to rhTRAIL therapy, by: obtaining a cell sample, including colon cancer cells, from the cancer patient; determining a level of TRAILR1 (DR4) and TRAILR2 (DR5), which are pro-apoptotic death receptors expressed in a membrane of the cell; and evaluating the level of expression of DR4 and DR5 by comparison to a reference standard (index) to make the determination (Abs.; Para. 1, 7, 10, 12, 26).  
Araki et al. do not teach administering a pro-apoptotic death receptor sensitizing agent if the determined level of the at least one pro-apoptotic death receptor does not exceed a predetermined threshold value relative to the reference standard, or administration occurs if the membrane expression level of the one or more DRs is less than 1.5-fold to 6-fold the level of the reference standard. 
Psahoulia et al. teach that quercetin, which is a naturally occurring polyphenol, enhances TRAIL-induced apoptosis in colon cancer cells by causing the redistribution of DR4 and DR5 into lipid rafts (Abs.; Fig. 1).
However, as persuasively urged by Applicant in the reply filed on February 15, 2021, Psahoulia is directed to accumulation of DRs in the lipid rafts, where such a mechanism would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 3, 4, 6, and 22-29 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653